Citation Nr: 0924983	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
February 1981.  The Veteran also served in the Army National 
Guard.  

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) remanded the Veteran's 
claim in December 2007 to obtain a medical opinion as to 
whether his current low back disorder was related to service.  
In the body of the remand the Board noted that service 
treatment records from the Veteran's active service from 
October 1977 to February 1981 documented he was treated for 
low back pain on several occasions.  In October 2008, a VA 
physician examined the Veteran and rendered an opinion.  His 
opinion did not address whether the current low back disorder 
was related to a his period of service from October 1977 to 
February 1981.  The Veteran only told the VA physician he 
injured his back in July 1996 while on active duty for 
training.  The VA physician addressed the question of whether 
the current low back disorder was related to events in July 
1996, but did not comment on whether there was any 
relationship between the low back pain treated in service in 
1978 and 1980 and the current low back disorder.  The claim 
must be remanded for the VA examiner to review the service 
treatment records from the Veteran's period of service from 
October 1977 to February 1981 and render an opinion as to 
whether there is any relationship between service and the 
current low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA physician who 
examined the Veteran in October 2008 to 
again review the claims folder.  (If 
the VA physician is not available, 
request that another physician review 
the claims folder and answer the 
questions posed.) He is specifically 
requested to review the service 
treatment records from 1978 at Camp 
Hansen Dispensary which document back 
symptoms, December 1978 complaints of 
back pain, and July 1980 treatment for 
back pain.  After completing his review 
he is asked to answer the following:  

Is it at least as likely as not (50 
percent probability) that the Veteran's 
current low back disorder began during 
the period of service from 1977 to 
1981?  

The rationale for any opinion expressed 
should be provided.  

2.  If the benefit sought on appeal 
remains denied  the Veteran should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




